^08-/5
                               ELECTRONIC RECORD




C0A#       11-13-00054-CR                        OFFENSE:        21.1


           Mark Joseph Shumski v.
STYLE:     The State of Texas                    COUNTY:         Wise

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    271st District Court



DATE: 3/05/15                    Publish: NO     TC CASE #:      CR16247




                        IN THE COURT OF CRIMINAL APPEALS



          Mark Joseph Shumski
style:    v. The State of Texas                       GCA#:        PD-0408-15
         /{PPellAkJT^                 Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: -3^/v, 2^ lO/lT                                 SIGNED:                           PC:

JUDGE:      A*=-                                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD